Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Vitale, J.), rendered December 16, 1981, convicting him of unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Justice Lawrence has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed.
The defendant’s guilt was established beyond a reasonable doubt. Although there were some inconsistencies in the complainant’s testimony, those inconsistencies were minor and we decline to find the testimony incredible as a matter of law. We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.